Quinn, Chief Judge
(dissenting) :
No one reading this record can doubt that the accused was fully informed in open court of his right not to plead guilty, the elements of the offenses charged and of the consequences of a plea of guilty, and that he voluntarily and with full understanding of all that is involved in a plea of guilty entered such pleas. It exalts form over substance to invalidate the plea because the inquiry was not conducted exclusively by the judge; and it will result in an empty gesture of procedural nicety because the accused has a pretrial agreement to plead guilty and there is no indication he will not again avail himself of it. I would, therefore, affirm the decision of the United States Navy Court of Military Review.